                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                             NO. 3:17-CV-00466-GCM
 CLAUDIA E. POLANCO,

                    Plaintiff,

 v.

                                                                     ORDER
 HSBC BANK USA NATIONAL
 ASSOCIATION, PHH MORTGAGE
 CORPORATION,

                    Defendants.



       THIS MATTER is before the Court upon its own Motion. Due to outstanding issues

that must be resolved before trial, the Court continues the trial to May 11, 2020.

       SO ORDERED.




                                 Signed: January 21, 2020




                                                    1
